Citation Nr: 0836265	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine. 


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 












INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran contends that his back disorder was incurred in, 
or caused by, his military service, particularly due to a 
back sprain that occurred while working on liberty boats in 
1994/1995. 

Service medical records indicate that the veteran first 
complained of low back pain in July 1994 and was assessed as 
having a back strain.  Subsequently, he sought treatment for 
back pain in September 1994, when he was assessed as having 
fibromyalgia syndrome; in March 1995, when he reported pain 
for the past 16 months that was aggravated with motion; and 
in September 1995 when he was treated for a lumbrosacral 
strain.  On his November 1995 separation examination, the 
veteran reported that his spine was normal.  On his November 
1995 report of medical history, he initially reported that he 
had recurrent back pain, but appears to have changed his 
response to indicate that he did not have recurrent back 
pain.  On a February 1996 report of medical history, the 
veteran reported that he did not have recurrent back pain.  

Also included in the veteran's service medical records are 
records dated after his separation from service in the Navy, 
which appear to be related to reserve duty.  In October 1996, 
the veteran sought treatment for low back pain, reporting 
that such pain had been present for two months.  In September 
1998, he sought civilian treatment for a low back injury that 
had occurred five days prior when he pulled a muscle; the 
doctor diagnosed him with lumbrosacral strain without 
radiculopathy.  He was again treated a week later for the 
same back strain.  In October 1998, x-rays of the veteran's 
spine revealed a normal cervical and lumbar spine.  During 
physical therapy later that month, the veteran reported that 
he felt a gradual pull in his low back when lifting a 
computer monitor and trying to unlock his front door one to 
two months prior and had felt pain in his mid to lower back 
since.  In November 1998, the veteran was again assessed as 
having a lumbrosacral strain without radiculopathy.  Finally, 
at a January 2001 periodical examination, the veteran 
reported having recurrent back pain.  

The veteran began physical therapy for his low back pain in 
October 2001 under the care of Paul B. Suh, M.D.  October 
2001 x-rays revealed good alignment with normal lumbar 
lordosis and no evidence of disc space narrowing.  Dr. Soh's 
treatment records, many of which are also included in the 
veteran's service medical records, indicate that the veteran 
was diagnosed with early degenerative disc disease of the 
lumbar spine, thoracic derangement, and lumbar derangement.  

The veteran sought treatment for a long history of mid-back 
pain and spasm from the Family Medical Association of Cary in 
April 2005 and May 2005; he was diagnosed with acute mid-back 
pain suggestive of muscle spasm.  X-rays dated in April 2005 
were normal, revealing intact thoracic bodies, normal 
alignment, normal thoracic cure, relative preservation of 
disc spaces, no localized bony destruction, and no abnormal 
paraspinal soft tissue mass.  The veteran sought emergency 
treatment for low back pain in May 2005, when x-rays were 
negative for any abnormalities and he was assessed as having 
acute mid-back pain.  

In a May 2005 letter, Daniel C. Richard, M.D. reported that 
the veteran had been receiving treatment for intermittent 
severe episodes of mid and low back pain for the past year, 
which had been occurring for a number of years.  Dr. Richard 
reported that the veteran's back pain was caused by severe 
muscle spasm.  Finally, the veteran reported back pain at a 
well check at the Waverly Primary Clinic in December 2005.

To date, the veteran has not been provided with a VA medical 
examination assessing whether his low back condition was 
incurred during or caused by active duty.  Under the Veterans 
Claims Assistance Act of 2000 (VCAA), VA is obliged to 
provide a medical examination and/or get a medical opinion 
when the record contains competent evidence that the claimant 
has a current disability; the record indicates that the 
disability, or signs and symptoms of disability, may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  While there is competent 
evidence of record of in-service treatment for back pain and 
in-service diagnoses of fibromyalgia syndrome and 
lumbrosacral strain, as well as a current diagnosis of early 
lumbar degenerative disc disease, thoracic derangement, and 
lumbar derangement, a medical opinion regarding the etiology 
of his back disability is necessary to make a determination 
in this case.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests 
should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any back 
disorder found to be present, i.e., 
lumbrosacral strain, lumbar 
degenerative disc disease, thoracic 
derangement, lumbar derangement, etc.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent or greater 
probability) that any current back 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached, citing the 
objective medical findings leading to 
the conclusions.

2.  Then, readjudicate the appeal.  If 
the claim remains denied, provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


